1.	Claims 1, 3-9, 11-17, 19-25 and 27-34 are allowed.

2.	The following are the examiner’s statement of reason for allowance: the primary reason independent claims are allowed, because closest reasonable prior arts in the record 11044622B2 and 2021004403 either individually or in combination fail to teach 
a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors, a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors, an apparatus for wireless communication, and  
a method of wireless communication performed by the user equipment comprising: 
receiving at least one configuration that identifies a resource for multiplexing channel state information (CSI) reports; and transmitting, according to the at least one configuration, at least one of a first set of CSI reports associated with a first index value for a first control resource set (CORESET) or a second set of CSI reports 
associated with a second index value for a second CORESET, wherein the first set of CSI reports or the second set of CSI reports are multiplexed in the resource,  
and wherein the first set of CSI reports and the second set of CSI reports are 
not multiplexed in a same resource.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466